Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
The term “biasing means” in claim 6 is viewed as invoking 112f as a means for biasing the bending section in order to support the bending section and urge it towards an unbent configuration.  The disclosed means is a helical spring.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, and 14 re rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The Examiner assumes for examination purposes that any rotary measurement sensor that allows the control system of the bending mechanism to determine the current position of the bending section reads on the claim.  Claim 5 also introduces “the control system” without providing proper antecedent basis.  Appropriate correction is required.

Claim 14 refers to “the tube” without providing proper antecedent basis.  This tube could be an additional feature or the tubular element previously recited.  The Examiner assumes for examination purposes that these are the same feature.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-3 and 8 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Ueda (US 5,897,488).
Regarding Claim 1, Ueda discloses:
An endoscopic device comprising: 
a base (proximal portion of 3); 
a shaft (insertion portion of 3) extending from the base; 
wherein the shaft is at least partially flexible and includes a bending section (2) that is selectively displaceable between a straight configuration and a bent configuration  (see Col 11 Lines 26-32); and 
an actuation arrangement (shown in Fig. 9 including springs/coils 111-113 and wires 14/16/18) for selectively displacing the bending section between the straight and bent configurations (see Col 11 Lines 26-32); 
wherein the actuation arrangement includes at least one actuator (111-113) which is at least partially made from a shape memory alloy (Col 11 Lines 17-20; 111-113 are SMA coils), and which is configured to displace the bending section of the shaft when electric current is passed therethrough (Col 11 Lines 26-32); and 
wherein the actuator is located inside the base of the device (as shown in Fig. 9, the actuators 111-113 are in the proximal portion of the device; see also Col 10 Lines 58-67 explaining why the location of the actuators should not be in the bending section 2), with at least one angulation wire (14/16/18) extending from the actuator towards the bending section in order for displacement of the actuator located inside the base to be transmitted to the bending section (shown in Fig. 9; see also Col 11 Lines 26-32).

Regarding Claim 2, Ueda discloses wherein the actuator is in the form of a helical coil or spring made from a shape memory alloy (Col 11 Lines 17-20; 111-113 are SMA coils).

Regarding Claim 3, Ueda discloses wherein a first end of the angulation wire is secured to or relative to the actuator (shown in Fig. 9 at 70/72/74), and a second end of the angulation wire is secured to a distal end of the shaft (14/16/18 are connected to the distal end of the shaft at 28/30/32).

Regarding Claim 8, Ueda discloses wherein the actuating arrangement includes at least two actuators in the form of two helical springs (three are shown, 111, 112, and 113).

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by De Jong et al. (US 2020/0196836).
Regarding Claim 1, De Jong discloses:
An endoscopic device comprising: 
a base (30); 
a shaft (20) extending from the base; 
wherein the shaft is at least partially flexible and includes a bending section (21) that is selectively displaceable between a straight configuration and a bent configuration (see Fig. 1 showing the two configurations); and 

wherein the actuation arrangement includes at least one actuator (33) which is at least partially made from a shape memory alloy (Paragraph 0036), and which is configured to displace the bending section of the shaft when electric current is passed therethrough (Paragraph 00036); and 
wherein the actuator is located inside the base of the device (shown in Fig. 6, for example), with at least one angulation wire (23) extending from the actuator towards the bending section in order for displacement of the actuator located inside the base to be transmitted to the bending section (see Paragraph 0036).

Regarding Claim 3, De Jong discloses wherein a first end of the angulation wire is secured to or relative to the actuator (see Fig. 7 showing the wire secured to the actuator), and a second end of the angulation wire is secured to a distal end of the shaft (shown in Fig. 1, for example; see also Paragraph 0035).

Claims 12-14 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Suzuki et al. (US 5,674,182).
Regarding Claim 12, Suzuki discloses:
An endoscopic device comprising: 
a base (40, generally, the handle portion at the proximal end of the endoscope 7); and 
a shaft (45, seen in Figs. 4 and 13, for example) extending from the base; 


Regarding Claim 13, Suzuki discloses wherein the sheath includes a tubular element made from a flexible material (Col 15 Lines 62-64), with at least two enclosed channels (22 and 31, for example) extending longitudinally inside the tubular element along the length of the sheath.

Regarding Claim 14, Suzuki discloses wherein the sheath terminates in an end cap (21) having openings that are in flow communication with the channels inside the tube (see Fig. 2, for example, with at least one of the openings in use being sealed by way of a lens (23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over De Jong et al. (US 2020/0196836) in view of Ueda (US 5,897,488).
De Jong discloses the invention substantially as claimed as stated above; however, regarding claims 2 and 8, De Jong does not explicitly disclose wherein the actuator is in the form of a helical coil or spring made from a shape memory alloy and wherein the actuating arrangement includes at least two actuators in the form of two helical springs.  As shown in Ueda’s Figs. 6 and 9, the use of either SMA wires or coils perform the same function in the same manner.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Jong’s wires to be coils.  Such a modification is the mere substitution of one known element for another to yield predictable results.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over De Jong et al. (US 2020/0196836) in view of Cooper et al. (US 8,337,521).
De Jong discloses the invention substantially as claimed as stated above.
Regarding Claim 4, De Jong discloses wherein a movable member (36) is located between the actuator and the angulation wire, and wherein an end of the actuator and an end of the angulation wire are secured to the movable member in order for actuation of the actuator to result in displacement of the pivoting arm (shown in Fig. 7, described in Paragraph 0054), with the movable member in turn displacing the end of the angulation wire (see Paragraph 0054).  De Jong’s member 36 may be considered a “pivotable arm” by some, but the Examiner can see some slight structural differences between Applicant’s disclosed invention and De Jong and wants to avoid arguing over the term “pivotable arm”.  However, the feature is considered obvious in view of Cooper.  Cooper teaches using a plate (94) to which wires are connected for articulating a wrist.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Jong’s device to substitute one connection means for another.  Such a modification simply substitutes one way to connect the wires to the actuator with another.  A single connection is simpler to construct as it has fewer components.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over De Jong et al. (US 2020/0196836) in view of Cooper et al. (US 8,337,521), as applied to claims 1 and 4 above, and further in view of Imran (US 5,403,297).
Claim 5, the combination of De Jong and Cooper discloses wherein the pivotable arm (94 from Cooper) is connected to a measurement sensor, such as a potentiometer, that allows the control system of the bending mechanism to determine the current position of the bending section (Paragraph 0043 of De Jong explains using sensors to measure the function of the actuators to feed a controller to ensure the tip is accurately steered).  De Jong and Cooper do not explicitly state that he measure sensor is a rotary one.  Potentiometers are well-known in the art, and De Jong explicitly identifies the need to monitor the actuators’ function to help control the device.  Imran is one example of a device with SMA actuators and a rotary potentiometer to help control the device (Col 4 Lines 55-65).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Jong and Cooper’s device to include a rotary measurement sensor.  Such a modification incorporates old and well-known elements to yield the predictable result of controlling the device and determining the position of the device.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over De Jong et al. (US 2020/0196836) in view of Takehana et al. (US 4,930,494).
De Jong discloses the invention substantially as claimed as stated above.
Regarding Claim 6, De Jong does not explicitly disclose wherein a biasing means is located in the bending section in order to support the bending section and urge it towards an unbent configuration.  Takehana teaches using a spring 17 for keeping the device straight when the actuators are not activated.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing 

Regarding Claim 7, the combination of De Jong and Takehana discloses wherein the biasing means is in the form of a helical spring (Takehana’s 17 is a helical spring as shown in Fig. 5).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over De Jong et al. (US 2020/0196836) in view of Moriyama (US 5,810,715).
De Jong discloses the invention substantially as claimed as stated above.
Regarding Claim 9, De Jong does not explicitly disclose wherein the shaft includes a non-bending section which is at least partially flexible, and which can be configured between a flexible condition in which some flexibility is present in the non-bending section, and a stiff condition in which substantially no flexibility is present in the non-bending section.  Moriyama teaches using a shape memory wire to vary the stiffness of a non-bending, flexible section (Col 22 Lines 50-56 and Col 39 Lines 33-35).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Jong’s device to include Moriyama’s variable stiffness portion.  Such a modification allows for varying stiffness to be applied to the device as desired.  Increased rigidity is helpful during insertion as is known in the art (see Moriyama Col 1 Lines 24-28).

Claim 10, the combination of De Jong and Moriyama discloses wherein at least one shape memory alloy stiffening wire extends from the base into and along the non-bending section, with an end of the stiffening wire being secured to an end of the non-bending section (see Moriyama Fig. 1 showing wire 35 connected at the distal end of 13 or Fig. 30, for example, showing wire 424 connected at the distal end of non-bending yet flexible section), in order for contraction of the stiffening wire to result in contraction of the non-bending section of the shaft, thus resulting in the non-bending section becoming rigid (Moriyama Col 22 Lines 50-56 and Col 39 Lines 33-35).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over De Jong et al. (US 2020/0196836) in view of Suzuki et al. (US 5,674,182).
De Jong discloses the invention substantially as claimed as stated above.
Regarding Claim 11, De Jong does not explicitly disclose a disposable sheath configured and dimensioned to fit around the shaft.  Such sheaths are generally well-known in the art.  Suzuki is one example of sheath (10) for protecting an endoscope.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Jong’s device to include a sheath.  Such a modification protects the endoscope and prevent it from being contaminated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

References with biasing spring: Takehana et al. (US 4,977,886) and Gotanda et al. (US 4,987,314).
References with potentiometers for helping a controller: Nagda et al. (US 2018/0368664) Paragraph 0025; Takehana et al. (US 4,977,886) Col 1 Lines 9-15; Takehana et al. (US 4,884,557) elements 152 and 154.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795